UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): April 11, 2016 American Housing Income Trust, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Maryland 333-150548 75-3265854 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 34225 N. 27 th Drive, Building 5, Phoenix, Arizona 85085 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (623) 551-5808 (ISSUER TELEPHONE NUMBER) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruc-tion A.2. below): ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01 Entry into a Material Definitive Agreement On March 28, 2016, American Housing Income Trust, Inc. (the “Company”) and Benny J. Manley and Patricia A. Manley (collectively “Manley”) entered into a Real Property Purchase Agreement (the “Manley Purchase Agreement”) whereby the Company acquired a residential property from Manley for the issuance of 722,833 shares of the Company’s restricted common stock. These shares are not being registered with the Company’s registration statement on Form S-11/A currently pending effectiveness. The Company has taken title to this property subject to the property indebtedness in the agreed amount of $565,281, as identified at Exhibit B in the Manley Purchase Agreement. The Property Indebtedness includes a Promissory Note between the Company and Marcus E. Cox and Dolores A. Cox, trustees of the Marcus E. Cox and Dolores A. Cox November 1995 Living Trust (the “Cox Trust”), in the amount of $314,831 (the “Cox Note”) and the assumption of the mortgage note in the amount of $250,450. The acquisition closed on April 11, 2016. The Cox Note releases Manley’s preexisting loan obligations and deed of trust with the Cox Trust, as the Company has agreed to assume the debt. The Cox Note and a new deed of trust was filed by the Cox Trust after closing of the Manley Purchase Agreement.
